Citation Nr: 9928654
Decision Date: 09/10/99	Archive Date: 11/08/99

DOCKET NO. 97-29 368A              DATE SEP 10, 1999

On appeal from the Department of Veterans Affairs (VA) Regional
Office (RO) in Columbia, South Carolina

THE ISSUES

1. Entitlement to service connection for thoracic or lumbar spine
disability.

2. Entitlement to service connection for right or left ankle
disability.

3. Evaluation of residuals of a right shoulder dislocation,
currently evaluated as 10 percent disabling.

REPRESENTATION

Appellant represented by: South Carolina Department of Veterans
Affairs

ATTORNEY FOR THE BOARD

C. Schlosser, Associate Counsel

INTRODUCTION

The veteran had active military service from December 1969 to April
1971.

This matter comes before the Board of Veterans' Appeals (Board) on
appeal from an October 1996 rating decision by which the RO granted
service connection for residuals of a right shoulder dislocation
with mild impingement sign, and assigned a 1 0 percent disability
evaluation. Service connection was denied for residuals of injuries
to the thoracic and lumbar spine, and to the right and left ankle.
The veteran appealed. Inasmuch as the appeal involving residuals of
a right shoulder dislocation is from an original award, the Board
has framed the issue as shown on the title page of this decision.
See Fenderson v. West, 12 Vet. App. 119 (1999).

(The issue of evaluation of residuals of a right shoulder
dislocation will be addressed in the REMAND following the decision
below.)

FINDINGS OF FACT

1. No competent medical evidence has been presented to show that a
current disability of the thoracic or lumbar spine is attributable
to the veteran's military service.

2. No competent medical evidence has been presented to show that a
current right or left ankle disability is attributable to the
veteran's military service.

CONCLUSIONS OF LAW

1. The veteran has not submitted a well-grounded claim of service
connection for thoracic or lumbar spine disability. 38 U.S.C.A.
1101, 1110, 1112, 5107(a) (West 1991); 38 C.F.R. 3.303, 3.307,
3.309 (1998).

2 -

2. The veteran has not submitted a well-grounded claim of service
connection for right or left ankle disability. 38 U.S.C.A.  1101,
1110, 1112, 5107(a) (West 1991); 38 C.F.R. 3.303, 3.307, 3.309
(1998).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In order to establish service connection for a disability, there
must be evidence that such disability is due to disease or injury
incurred in or aggravated by service. 38 U.S.C.A. 1110. If a
disability is not shown to be chronic during service, service
connection may nevertheless be granted when there is a continuity
of symptomatology since service. 38 C.F.R. 3.303(b) (1998). A
determination of service connection requires a finding of the
existence of a current disability and a determination of a
relationship between that disability and injury or disease incurred
in or aggravated by service. Watson v. Brown, 4 Vet.App. 309, 314
(1993). Service connection may also be granted for disability which
is proximately due to or the result of already service-connected
disease or injury. 38 C.F.R. 3.310 (1998). Secondary service
connection may also be established for additional disability
resulting from aggravation by a service-connected condition. Allen
v. Brown, 7 Vet.App. 439 (1995).

The threshold question in this case is whether the veteran has
presented well-grounded claims of service connection for thoracic
or lumbar spine disability, and for right or left ankle disability.
A well-grounded claim is one which is plausible. 38 U.S.C.A. 5107;
Murphy v. Derwinski, 1 Vet.App. 78 (1990). If the veteran has not
presented a well-grounded claim, the claim must fail and there is
no further duty to assist in the development of that claim. Id. A
well-grounded claim requires more than an allegation; the claimant
must submit supporting evidence. Tirpak v. Derwinski, 2 Vet.App.
609 (1992). Furthermore, the evidence must justify a belief by a
fair and impartial individual that the claim is plausible. Id.
Generally, in order for a claim of service connection to be well
grounded, there must be competent evidence of a current disability
(medical diagnosis), of incurrence or aggravation of

3 -

a disease or injury m service (lay or medical evidence), and of a
nexus between the in-service injury or disease and the current
disability (medical evidence). Caluza v. Brown, 7 Vet.App. 498, 506
(1995).

Evidentiary assertions by the veteran must be accepted as true for
the purpose of determining whether a claim is well grounded, except
where the evidentiary assertion is inherently incredible or when
the fact asserted is beyond the competence of the person making the
assertion. King v. Brown, 5 Vet.App. 19, 21 (1993).

Following a review of the entire claims folder, the Board finds
that the veteran has not presented a well-grounded claim of service
connection for thoracic or lumbar spine disability, or for right or
left ankle disability. The veteran's service medical records are
negative for any complaints, treatment or diagnoses involving
either the right or left ankle. In August 1970, the veteran
sustained trauma to his right shoulder and back when he was hit by
a cable. The veteran was seen in the orthopedic clinic where he was
noted to have pain in the shoulder and back; swelling and a
dislocation of the right shoulder were evident. The right shoulder
was relocated by manipulation. The veteran was noted to have low
back discomfort and numbness over the radial aspect of the right
forearm. On examination, range of motion in the back was reported
to be "okay," and reflex, motor, and sensory examinations were
normal. The diagnostic impression included low back pain. The
veteran was seen again in October 1970 for complaints of persistent
pain in the dorsal spine region. X-rays of the dorsal spine were
interpreted to show a questionable compression fracture of T7-8. On
examination, there was no spasm. The diagnosis was questionable
compression fracture. In December 1970, the veteran reported that
he was still having extreme pain in his right shoulder and back. On
examination of the back, there was full range of motion with
diffuse tenderness over the mid-dorsal spine. Straight leg raising
was possible to 90 degrees. Motor and sensory examination was
normal. Review of x-rays was interpreted to be negative for any
evidence of bony injury. The impression was chronic back pain with
probable muscular insufficiency of paraspinal muscles. The

4 - 

veteran was given back strengthening exercises and was not
restricted in any way from performing his usual duties.

At annual examinations for the Navy Reserve conducted in June 1972
and June 1973, the veteran was noted to still have occasional back
trouble. On his annual examination in February 1974, the veteran
reported a history of back injury on active duty in 1970. The
report of examination noted normal range of motion and normal
strength in the spine and upper and lower extremities. There was a
reference to occasional pain in the lower thoracic spine region
when lifting heavy weight.

On VA examination in October 1996, the veteran reported a history
of having been struck by a heavy cable in 1971. He said that he
sustained a right shoulder dislocation and injuries to his back and
ankle. He complained of chronic low back pain and right shoulder
pain. He denied any weakness or numbness in his lower or upper
extremities. Examination of the low back was reported to be normal.
Range of motion in the ankles showed 5 degrees of dorsiflexion
bilaterally, and 55 degrees of plantar flexion bilaterally. The VA
examiner concluded that the examination of the low back, neck and
ankles was normal.

Post-service treatment records reflect that the veteran was seen at
the Charleston, South Carolina VA Medical Center (VAMC) in July and
August 1997. He reported a history of dislocated shoulder and
multiple other soft tissue injuries. The report references x-rays
of the shoulders, knees, ankles and chest, all interpreted as
negative. The diagnostic impression was osteoarthritis with a
questionable component of fibromyalgia. The veteran was prescribed
medication, therapy and exercise, and advised to return for follow-
up. In August 1997, the veteran returned for follow-up of ankle and
shoulder pain. He complained of stiffness in his ankles. On
examination, the veteran was noted to have bilateral lower
extremity edema with Shaumbergs, full range of motion in both
ankles with no effusion. There was no evidence of any trigger
points. The diagnosis was osteoarthritis/generic polyarthralgia.

5 - 

In summary, the service medical records document no treatment or
diagnoses involving either the right or left ankle. The veteran was
treated in service for back pain following the August 1970 incident
in which he sustained a separated right shoulder. However, the
veteran has not presented medical nexus evidence that links any
currently diagnosed disability involving the back or either ankle
to military service or to continued symptoms since service.
Additionally, no medical evidence has been presented to link any
such disability to an already service-connected disability.
(Service connection is in effect for residuals of a right shoulder
dislocation.) Consequently, the Board concludes that competent
nexus evidence has not been presented between any current
disability and military service as required by Caluza.

As noted above, certain recently prepared evidence refers to
clinical assessments of osteoarthritis without specifically
identifying the joints affected thereby. Although no x-ray evidence
of arthritis in the joints contemplated by the issues on appeal has
been presented, even if the aforementioned assessments were meant
to pertain to these joints, such an assessment was not made until
many years after service. Consequently, the veteran is not aided in
his attempt to submit well-grounded claims by the presumption of
3.307. In sum, the claims of entitlement to service connection for
lumbar or thoracic spine disability and right or left ankle
disability are not well grounded and the appeal as to these issues
is denied.

ORDER

Service connection for thoracic or lumbar spine disability is
denied.

Service connection for right or left ankle disability is denied.

6 - 

REMAND

The Board notes that the veteran's disability characterized as
residuals of a right shoulder dislocation with mild impingement
sign, is currently rated under the provisions of 38 C.F.R. 4.71 a,
Diagnostic Code 5203 (1998) pertaining to impairment of the
clavicle or scapula. Malunion of the clavicle or scapula is rated
10 percent disabling. Diagnostic Code 5203. Nonunion of the
clavicle or scapula without loose movement is 10 percent disabling.
Id. When there is nonunion of the clavicle or scapula with loose
movement, a 20 percent rating is warranted. Id. Dislocation of the
clavicle or scapula is rated 20 percent disabling. Id. Diagnostic
Code 5203 provides further that a rating may be assigned based on
impairment of function of the contiguous joint.

Impairments of the arm and shoulder may also be evaluated under the
provisions of 38 C.F.R. 4.71a, Diagnostic Code 5201 (1998) which
rates disability based on limitation of motion of the arm. When
limitation of motion of either arm (major or minor) is limited to
shoulder level, a 20 percent rating is assigned. Diagnostic Code
5201. When limitation of motion is restricted to midway between the
side and the shoulder level, a 20 percent rating is warranted for
the minor extremity and a 30 percent rating is assigned for the
major extremity. Id. Limitation of motion to 25 degrees from the
side is rated 30 percent disabling in the minor extremity and 40
percent disabling in the major extremity. Id.

Inasmuch as the regulations provide for possible evaluation of the
veteran's impairment under a code which contemplates impairment
manifested by limitation of motion, medical evidence is required as
to the degree of functional loss caused by the veteran's pain from
this disability. See DeLuca v. Brown, 8 Vet.App. 202 (1995)
(evaluation of musculoskeletal disorders rated on the basis of
limitation of motion requires consideration of functional losses
due to pain). This is especially so in light of the veteran's
complaints of increased problems with certain activities.

When rating musculoskeletal disability, it should be remembered
that "a part which becomes painful on use must be regarded as
seriously disabled." 38 C.F.R. 4.40

7 - 

(1998). In DeLuca, supra, the United States Court of Appeals for
Veterans Claims (Court) cited the case of Bierman v. Brown, 6
Vet.App. 125, 129 (1994) in which 38 C.F.R. 4.10 was quoted for the
proposition that a rating examination must include a "full
description of the effects of disability upon the person's ordinary
activity." DeLuca, at 206 (emphasis added). In order to effectuate
this requirement, the Court explained that, when the pertinent
diagnostic criteria provide for a rating on the basis of loss of
range of motion, determinations regarding functional loss are to be
"'portray[ed]" (4.40) in terms of the degree of additional range-
of-motion loss due to pain on use or during flare-ups." Id. This is
what is required in the context of a VA medical examination
concerning the veteran's disability.

On VA examination in October 1996, the veteran reported a history
of right shoulder dislocation in service when he was struck by a
heavy cable. He complained of right shoulder pain and difficulty
with overhead activities. The veteran denied any numbness or
weakness in his upper or lower extremities and did not complain of
any recurrent instability of the right shoulder. He reported that
his pain was alleviated somewhat with the use of non-steroidal
anti-inflammatory medications. On examination, range of motion was
possible from 0 to 170 degrees in both shoulders with 60 degrees of
external rotation, 60 degrees of internal rotation at 90 degrees.
There was no instability evident. The examiner noted a mild
impingement sign of the right shoulder. X-rays were not taken at
the October 1996 examination, but the examiner referenced a review
of x-rays dated in 1996 at the Charleston, South Carolina VA
Medical Center (VAMC). X-rays of the shoulder were reported to be
negative for evidence of dislocation, subluxation or glenohumeral
arthritis, and a cervical x-ray was noted to be negative for
cervical arthritis. The diagnostic impression with respect to the
right upper extremity was mild right shoulder impingement and
normal examination of the neck. Those x-ray reports are not
contained in the claims folder.

The Board notes that while the report of examination refers to the
veteran's complaints of pain, no attempt was made to quantify that
pain as required by DeLuca. There was no comment on the functional
losses experienced by the

8 -

veteran in terms that can be used to apply the criteria of the
applicable diagnostic codes. For example, while a veteran may have
normal range of motion demonstrated in a clinical setting, his
functional loss due to pain or flare-ups may be comparable to a
disability level contemplated by more severe limitation of motion.
If so, he must be rated accordingly. The only way to apply this
rule is for the examiner to provide his/her best judgment as to
what level of disability is caused by the pain or flare-ups, etc.,
and to report such an opinion in terms that can be used to apply
the rating criteria. In order to obtain this kind of evidence, a
remand is required.

This issue is REMANDED to the RO for the following actions:

1. The RO should contact the veteran and ask him whether he has
received any treatment for his service- connected residuals of a
right shoulder disability since October 1996, the date of the last
VA examination. Based on his response, and with appropriate
authorizations, the RO should obtain a complete copy of all
treatment records pertaining to the above disability from the
identified health care provider(s), to include 1996 x-rays of the
veteran's right shoulder and cervical spine from the Charleston,
South Carolina VAMC referenced at the October 1996 VA examination.
All treatment records obtained should be associated with the claims
folder.

2. Following the receipt of the above-requested evidence, if any,
the RO should schedule the veteran for a VA orthopedic examination.
All findings should be reported in detail. The examiner should
report range of motion in the right shoulder in degrees from the
veteran's side. Diagnostic Code 5201. The examiner should review
the claimsfile, examine the veteran and

- 9 -

provide findings that take into account all functional impairments
identified in 38 C.F.R. 4.40, 4.45 (1998), including pain,
incoordination, weakness, fatigability, abnormal movements, etc.
The examiner should identify each functional limitation
legitimately experienced by the veteran as a result of his service-
connected right shoulder disability. Functional loss due to such
difficulties should be described in terms of additional range-of-
motion loss beyond that which is clinically observed. See DeLuca,
supra. If such analysis is not possible, the reasons for this
impossibility should be set forth. Radiographic studies of the
veteran's right upper extremity should be made and associated with
the claims folder. The examiner should indicate whether the veteran
has arthritis due to his service-connected disability. If the
veteran is examined at a time of maximum disability, this should be
noted. All findings, opinions and bases therefor should be set
forth in detail.

3. The RO should undertake any additional development suggested by
the examiner's findings and opinions, or lack thereof. Adjudicatory
action should be taken which takes into account the principles of
Fenderson, supra. If the benefit sought is denied, a supplemental
statement of the case (SSOC) should be issued.

The veteran and his representative should be given an opportunity
to respond to the SSOC. Thereafter, the claims file should be
returned to this Board for further appellate review. No action is
required of the veteran until he receives further notice, but he
may submit additional evidence and argument on the matter the Board
has remanded to the RO. Kutscherousky v. West, 12 Vet. App. 369
(1999).

10- 

The purpose of this remand is to procure clarifying data and to
comply with governing adjudicative procedures. The Board intimates
no opinion, either legal or factual, as to the ultimate disposition
of this remanded issue.

This claim must be afforded expeditious treatment by the RO. The
law requires that all claims that are remanded by the Board or by
the Court for @er development or other appropriate action must be
handled in an expeditious manner. See The Veterans' Benefits
Improvements Act of 1994, Pub. L. No. 103-446, 302, 108 Stat. 4645,
4658 (1994), 38 U.S.C.A. 5101 (West Supp. 1999) (Historical and
Statutory Notes). In addition, VBA's Adjudication Procedure Manual
M21-1, Part IV, directs the ROs to provide expeditious handling of
all cases that have been remanded by the Board and the Court. See
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

MARK F. HALSEY
Member, Board of Veterans' Appeals 


